PER CURIAM
Defendants gave plaintiff a notice of deposition. Less than two hours before the time fixed for the deposition, plaintiff’s attorney informed defendants’ counsel that he was unable to attend. The deposition was reset, but neither plaintiff nor his attorney appeared for that deposition. Defendants’ counsel moved for sanctions under ORCP 46. When the motion was called for hearing by the presiding judge, neither plaintiff nor his counsel was present. The court dismissed plaintiffs complaint with prejudice. We have reviewed the record and are persuaded that the court did not abuse its discretion.
Affirmed.